Case 2:13-cr-14042-DLG Document 323 Entered on FLSD Docket 10/30/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                        CASE NO. 13-14042-CR-GRAHAM/MAYNARD

  UNITED STATES OF AMERICA,

        Plaintiff,

  v.

  CLINTON BRANDON STORY,

       Defendant.
  ____________________________________/

                                         ORDER

        THIS CAUSE comes before the Court upon the Magistrate Judge’s

  Report and Recommendation [D.E. 319] on Violation Number 3 of the

  Petition for Offender Under Supervision [D.E. 310].

        THIS   MATTER   was   assigned   to   the   Honorable   United   States

  Magistrate Judge Shaniek M. Maynard. On October 5, 2020, Magistrate

  Judge Maynard issued a Report and Recommendation recommending that

  Defendant be found to have violated his supervised release with

  respect to Violation Number 3 [D.E. 319].

        Pursuant to 28 U.S.C. § 636 and the Local Magistrate Rules of

  the Southern District of Florida, the Parties have 14 days after

  being served with a copy of the Report and Recommendation to serve

  and file written objections, if any, with the District Court. Failure

  to file timely objections shall bar the Parties from a de novo

  determination by the District Court of issues covered in the Report

  and Recommendation and bar the Parties from attacking on appeal the




                                         1
Case 2:13-cr-14042-DLG Document 323 Entered on FLSD Docket 10/30/2020 Page 2 of 2



  factual findings contained therein.       LoConte v. Dugger, 847 F.2d 745,

  749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988).

                           OBJECTIONS AND RESPONSES

        Defendant filed a noticed of no objection to the Magistrate

  Judge’s Report and Recommendation [D.E. 320].

                              THE COURT’S RULING

  After a careful review of the record, this Court affirms the Report

  and Recommendation because it demonstrates an exhaustive review of

  the record and makes findings consistent with the law. Accordingly,

  it is hereby

        ORDERED AND AJUDGED that United States Magistrate Judge Shaniek

  M. Maynard’s Report and Recommendation [D.E. 319] is hereby RATIFIED,

  AFFIRMED and APPROVED in its entirety. It is further

        ORDERED AND AJUDGED that Defendant Clinton Brandon Story is

  found to have violated his supervised release with respect to

  Violation 3 of the Petition.

        DONE AND ORDERED in Chambers at Miami, Florida, this 30th day

  of October, 2020.

                                            s/ Donald L. Graham__________
                                            DONALD L. GRAHAM
                                            UNITED STATES DISTRICT JUDGE

  cc:   All counsel of record




                                        2
